Citation Nr: 0633700	
Decision Date: 10/31/06    Archive Date: 11/14/06

DOCKET NO.  02-17 968A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had honorable active service from November 1967 
to June1969.  He received the Vietnam Campaign Medal (VCM) 
and the Vietnam Service Medal (VSM) with two overseas bars.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a December 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, that denied entitlement to service connection for 
bilateral hearing loss and tinnitus. 

In a September 2005 decision, the Board granted entitlement 
to service connection for bilateral hearing loss and denied 
entitlement to service connection for tinnitus.  

In May 2006, the United States Court of Appeals for Veterans 
Claims (CAVC) granted a joint motion to vacate the Board's 
decision on the tinnitus issue and remand the appeal to the 
Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
and his representative if further action is required on their 
part.


REMAND

The joint motion instructed the Board to consider whether 
service connection is warranted for tinnitus as secondary to 
the service connected hearing loss disability.  The RO has 
not yet considered this question.  The Board cannot generally 
consider in the first instance a question that has not been 
decided by an agency of original jurisdiction.  See Jarrell 
v. Nicholson, No. 03-0752 (Aug. 24, 2006) (holding Board 
could not consider theories not considered by the RO).

The joint motion also instructed the Board to consider 
whether an examination is warranted to determine the 
relationship between tinnitus and service connected hearing 
loss.  VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

In this case there does not appear to be competent evidence 
that tinnitus may be related to the service connected hearing 
loss.  The veteran has not received specific notice to submit 
such evidence.  See 38 U.S.C.A. § 5103(a) (West 2002) 
(providing that VA must tell a claimant what evidence is 
needed to substantiate the claim).

Accordingly, the claim is REMANDED for the following:

1.  Send the veteran a VCAA notice letter 
that tells him what evidence is needed to 
substantiate the claim for service 
connection for tinnitus, including on a 
secondary basis.

2.  If competent evidence is received 
that the tinnitus may be related to 
hearing loss, schedule the veteran for a 
VA audiology examination.  The examiner 
should review the claims folder and 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that current 
tinnitus is proximately due to,  the 
result of, or aggravated by the service 
connected hearing loss, or is otherwise 
related to a disease or injury in 
service.  The examiner should provide a 
rationale for all opinions.

3.  Then re-adjudicate the claim, 
considering whether service connection is 
warranted on a direct or secondary basis.  
If the claim remains denied issue a 
supplemental statement of the case that 
includes the provisions of 38 C.F.R. 
§ 3.310(a) (2006).  Return the case to 
the Board if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




